Exhibit 10.4

 

MONACO COACH CORPORATION

1993 STOCK PLAN

RESTRICTED STOCK UNIT

AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is effective as of (Date) (the
“Date of Grant”), between MONACO COACH CORPORATION (hereinafter called the
“Company”) and (NAME) (hereinafter called the “Participant”). Unless otherwise
defined herein, the terms defined in the amended and restated 1993 Stock Plan
(the “Plan”) will have the same defined meanings in this Agreement.

 


1.             AWARD GRANT. THE COMPANY HEREBY AWARDS TO PARTICIPANT (   #  )
RESTRICTED STOCK UNITS UNDER THE PLAN. EACH RESTRICTED STOCK UNIT REPRESENTS A
VALUE EQUAL TO THE FAIR MARKET OF A SHARE ON THE DATE THAT IT VESTS. PRIOR TO
ACTUAL PAYMENT OF ANY VESTED RESTRICTED STOCK UNITS, SUCH RESTRICTED STOCK UNIT
WILL REPRESENT AN UNSECURED OBLIGATION OF THE COMPANY, PAYABLE (IF AT ALL) ONLY
FROM THE GENERAL ASSETS OF THE COMPANY.


 


2.             OBLIGATION TO PAY. SUBJECT TO ANY ACCELERATION PROVISIONS SET
FORTH HEREIN OR IN THE PLAN, TWENTY-FIVE PERCENT (25%) OF THE RESTRICTED STOCK
UNITS WILL VEST ON EACH ANNIVERSARY OF THE DATE OF GRANT, SUBJECT TO PARTICIPANT
CONTINUING TO BE AN EMPLOYEE THROUGH EACH APPLICABLE VESTING DATE.
NOTWITHSTANDING THE FOREGOING VESTING SCHEDULE, IN THE EVENT PARTICIPANT CEASES
TO BE AN EMPLOYEE AS THE RESULT OF PARTICIPANT’S DEATH, DISABILITY OR
RETIREMENT, 100% OF THE RESTRICTED STOCK UNITS WILL IMMEDIATELY VEST IN FULL. IN
ADDITION, IF WITHIN TWELVE (12) MONTHS OF A CHANGE IN CONTROL (I) THE COMPANY
(OR THE AFFILIATE EMPLOYING PARTICIPANT) TERMINATES PARTICIPANT AS AN EMPLOYEE
WITHOUT CAUSE, OR (II) PARTICIPANT RESIGNS AS AN EMPLOYEE FOR GOOD REASON, THEN
100% OF THE RESTRICTED STOCK UNITS WILL IMMEDIATELY VEST IN FULL. SUBJECT TO THE
FOREGOING ACCELERATION PROVISIONS AND ANY SUCH PROVISIONS SET FORTH IN THE PLAN,
IN THE EVENT PARTICIPANT CEASES TO BE AN EMPLOYEE FOR ANY OR NO REASON BEFORE
PARTICIPANT VESTS IN THE RIGHT TO RECEIVE THE SHARES TO BE ISSUED PURSUANT TO
THE RESTRICTED STOCK UNIT, THE RESTRICTED STOCK UNIT AND PARTICIPANT’S RIGHT TO
RECEIVE ANY SHARES HEREUNDER WILL IMMEDIATELY TERMINATE.


 

For purposes of this Section 2, “Cause” is defined as (i) an act of dishonesty
made by Participant in connection with Participant’s responsibilities as an
Employee, (ii) Participant’s conviction of, or plea of nolo contendere to, a
felony, (iii) Participant’s gross misconduct, or (iv) Participant’s continued
substantial violations of his employment duties after Participant has received a
demand for performance from the Company.

 

For purposes of this Section 2, “Good Reason” is defined as (i) a significant
reduction of Participant’s duties, position or responsibilities, or the removal
of Participant from such position and responsibilities, unless Participant is
provided with a comparable position (i.e., a position of equal or greater
organizational level, duties, authority and compensation); provided, however,
that a reduction in duties, position or responsibilities solely by virtue of a
Change in Control shall not constitute “Good Reason”, (ii) the reduction of
Participant’s aggregate base salary and target bonus opportunity (“Base
Compensation”) below Participant’s Base Compensation immediately prior to such
reduction, unless the Company also similarly reduces the Base Compensation of
all other similarly situated employees of the Company (and its successor) or
(iii) a relocation of Participant’s principal place of employment by more than
fifty (50) miles.

 

1

--------------------------------------------------------------------------------


 


3.             PAYMENT AFTER VESTING. ANY RESTRICTED STOCK UNITS THAT VEST IN
ACCORDANCE WITH SECTION 2 WILL BE PAID TO PARTICIPANT (OR IN THE EVENT OF
PARTICIPANT’S DEATH, TO HIS OR HER ESTATE) IN WHOLE SHARES, SUBJECT TO
PARTICIPANT SATISFYING ANY APPLICABLE TAX WITHHOLDING OBLIGATIONS AS SET FORTH
IN SECTION 8. NOTWITHSTANDING THE FOREGOING SENTENCE, TO THE EXTENT NECESSARY TO
AVOID THE IMPOSITION OF ANY ADDITIONAL TAX OR INCOME RECOGNITION UNDER SECTION
409A OF THE CODE PRIOR TO OR UPON THE ACTUAL PAYMENT OF SHARES PURSUANT TO THIS
AWARD OF RESTRICTED STOCK UNITS, ANY RESTRICTED STOCK UNITS THAT VEST IN
ACCORDANCE WITH SECTION 2 WILL BE PAID TO PARTICIPANT (OR IN THE EVENT OF
PARTICIPANT’S DEATH, TO HIS OR HER ESTATE) NO EARLIER THAN SIX (6) MONTHS AND
ONE (1) DAY FOLLOWING THE DATE OF PARTICIPANT’S TERMINATION OF EMPLOYMENT WITH
THE COMPANY (OR ANY AFFILIATE), SUBJECT TO SECTION 8. THE PARTICIPANT WILL NOT
BE REQUIRED TO MAKE ANY ADDITIONAL MONETARY PAYMENT (OTHER THAN APPLICABLE TAX
WITHHOLDING, IF ANY) UPON SETTLEMENT OF THE AWARD.


 


4.             PAYMENTS AFTER DEATH. ANY DISTRIBUTION OR DELIVERY TO BE MADE TO
PARTICIPANT UNDER THIS AGREEMENT WILL, IF PARTICIPANT IS THEN DECEASED, BE MADE
TO PARTICIPANT’S DESIGNATED BENEFICIARY, OR IF NO BENEFICIARY SURVIVES
PARTICIPANT, THE ADMINISTRATOR OR EXECUTOR OF PARTICIPANT’S ESTATE. ANY SUCH
TRANSFEREE MUST FURNISH THE COMPANY WITH (A) WRITTEN NOTICE OF HIS OR HER STATUS
AS TRANSFEREE, AND (B) EVIDENCE SATISFACTORY TO THE COMPANY TO ESTABLISH THE
VALIDITY OF THE TRANSFER AND COMPLIANCE WITH ANY LAWS OR REGULATIONS PERTAINING
TO SAID TRANSFER.


 


5.             RIGHTS AS STOCKHOLDER. EXCEPT AS SET FORTH IN SECTION 4, NEITHER
PARTICIPANT NOR ANY PERSON CLAIMING UNDER OR THROUGH PARTICIPANT WILL HAVE ANY
OF THE RIGHTS OR PRIVILEGES OF A STOCKHOLDER OF THE COMPANY IN RESPECT OF ANY
SHARES DELIVERABLE HEREUNDER, UNLESS AND UNTIL CERTIFICATES REPRESENTING SUCH
SHARES WILL HAVE BEEN ISSUED, RECORDED ON THE RECORDS OF THE COMPANY OR ITS
TRANSFER AGENTS OR REGISTRARS, AND DELIVERED TO PARTICIPANT.


 


6.             DIVIDEND EQUIVALENT RIGHTS. IN THE EVENT CASH DIVIDENDS ARE PAID
WITH RESPECT TO COMMON STOCK ON AND AFTER THE DATE OF GRANT AND BEFORE THE
SETTLEMENT OF THE AWARD PURSUANT TO SECTION 3, ON THE DATE THIS AWARD IS SETTLED
UPON VESTING OF RESTRICTED STOCK UNITS PURSUANT TO SECTION 3, PARTICIPANT WILL
ALSO RECEIVE AN AMOUNT OF CASH EQUAL TO THE PER SHARE AMOUNT OF CASH DIVIDENDS
SO PAID ON OR AFTER THE DATE OF GRANT AND BEFORE SETTLEMENT MULTIPLIED BY THE
NUMBER OF SHARES ACTUALLY DELIVERABLE UPON SETTLEMENT OF THIS AWARD.


 


7.             EFFECT ON EMPLOYMENT. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO SECTION 2 HEREOF IS EARNED
ONLY BY PARTICIPANT CONTINUING TO BE AN EMPLOYEE THROUGH THE APPLICABLE VESTING
DATES (AND NOT THROUGH THE ACT OF BEING HIRED OR ACQUIRING SHARES HEREUNDER).
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF PARTICIPANT CONTINUING TO BE AN
EMPLOYEE FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE WITH THE PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE
AFFILIATE EMPLOYING PARTICIPANT) TO TERMINATE PARTICIPANT AS AN EMPLOYEE AT ANY
TIME, WITH OR WITHOUT CAUSE.


 


8.             TAX WITHHOLDING. NOTWITHSTANDING ANY CONTRARY PROVISION OF THIS
AGREEMENT, NO CERTIFICATE REPRESENTING SHARES WILL BE ISSUED TO PARTICIPANT,
UNLESS AND UNTIL SATISFACTORY ARRANGEMENTS (AS DETERMINED BY THE ADMINISTRATOR)
WILL HAVE BEEN MADE BY PARTICIPANT WITH RESPECT TO THE PAYMENT OF INCOME,
EMPLOYMENT AND OTHER TAXES WHICH THE COMPANY DETERMINES MUST BE WITHHELD WITH
RESPECT TO SUCH SHARES SO ISSUABLE. ALL INCOME, EMPLOYMENT AND OTHER TAXES
RELATED TO THE RESTRICTED STOCK UNIT AND ANY SHARES DELIVERED IN PAYMENT THEREOF
ARE THE SOLE RESPONSIBILITY OF PARTICIPANT. THE ADMINISTRATOR, IN ITS SOLE
DISCRETION AND PURSUANT TO SUCH

 

2

--------------------------------------------------------------------------------


 


PROCEDURES AS IT MAY SPECIFY FROM TIME TO TIME, MAY PERMIT PARTICIPANT TO
SATISFY SUCH TAX WITHHOLDING OBLIGATION, IN WHOLE OR IN PART BY ONE OR MORE OF
THE FOLLOWING (WITHOUT LIMITATION): (A) PAYING CASH OR (B) SELLING A SUFFICIENT
NUMBER OF SUCH SHARES OTHERWISE DELIVERABLE TO PARTICIPANT THROUGH SUCH MEANS AS
THE COMPANY MAY DETERMINE IN ITS SOLE DISCRETION (WHETHER THROUGH A BROKER OR
OTHERWISE) EQUAL TO THE AMOUNT REQUIRED TO BE WITHHELD. IF PARTICIPANT FAILS TO
MAKE SATISFACTORY ARRANGEMENTS FOR THE PAYMENT OF ANY REQUIRED TAX WITHHOLDING
OBLIGATIONS HEREUNDER AT THE TIME THIS AWARD IS OTHERWISE SCHEDULED TO VEST
PURSUANT TO SECTION 2, PARTICIPANT AGREES AND ACKNOWLEDGES THAT THE COMPANY, IN
ITS DISCRETION, SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) TO SATISFY ANY TAX
WITHHOLDING OBLIGATIONS BY EITHER (I) REDUCING THE NUMBER OF SHARES OTHERWISE
DELIVERABLE TO PARTICIPANT HAVING A FAIR MARKET VALUE EQUAL TO THE MINIMUM
AMOUNT REQUIRED TO BE WITHHELD, OR (II) SELLING A SUFFICIENT NUMBER OF SHARES
OTHERWISE DELIVERABLE TO PARTICIPANT ON PARTICIPANT’S BEHALF THROUGH SUCH MEANS
AS THE COMPANY MAY DETERMINE IN ITS SOLE DISCRETION (WHETHER THROUGH A BROKER OR
OTHERWISE) EQUAL TO THE AMOUNT REQUIRED TO BE WITHHELD.


 


9.             ADDITIONAL CONDITIONS TO ISSUANCE OF STOCK. IF AT ANY TIME THE
COMPANY WILL DETERMINE, IN ITS DISCRETION, THAT THE LISTING, REGISTRATION OR
QUALIFICATION OF THE SHARES UPON ANY SECURITIES EXCHANGE OR UNDER ANY STATE OR
FEDERAL LAW, OR THE CONSENT OR APPROVAL OF ANY GOVERNMENTAL REGULATORY AUTHORITY
IS NECESSARY OR DESIRABLE AS A CONDITION TO THE ISSUANCE OF SHARES TO
PARTICIPANT (OR HIS ESTATE), SUCH ISSUANCE WILL NOT OCCUR UNLESS AND UNTIL SUCH
LISTING, REGISTRATION, QUALIFICATION, CONSENT OR APPROVAL WILL HAVE BEEN
EFFECTED OR OBTAINED FREE OF ANY CONDITIONS NOT ACCEPTABLE TO THE COMPANY. WHERE
THE COMPANY DETERMINES THAT THE DELIVERY OF THE PAYMENT OF ANY SHARES WILL
VIOLATE FEDERAL SECURITIES LAWS OR OTHER APPLICABLE LAWS, THE COMPANY WILL DEFER
DELIVERY UNTIL THE EARLIEST DATE AT WHICH THE COMPANY REASONABLY ANTICIPATES
THAT THE DELIVERY OF SHARES WILL NO LONGER CAUSE SUCH VIOLATION. THE COMPANY
WILL MAKE ALL REASONABLE EFFORTS TO MEET THE REQUIREMENTS OF ANY SUCH STATE OR
FEDERAL LAW OR SECURITIES EXCHANGE AND TO OBTAIN ANY SUCH CONSENT OR APPROVAL OF
ANY SUCH GOVERNMENTAL AUTHORITY.


 


10.           RESTRICTIONS ON SALE OF SECURITIES. SUBJECT TO SECTION 9, THE
SHARES ISSUED AS PAYMENT FOR VESTED RESTRICTED STOCK UNITS AWARDED UNDER THIS
AGREEMENT WILL BE REGISTERED UNDER THE FEDERAL SECURITIES LAWS AND WILL BE
FREELY TRADABLE UPON RECEIPT. HOWEVER, PARTICIPANT’S SUBSEQUENT SALE OF THE
SHARES WILL BE SUBJECT TO ANY MARKET BLACKOUT-PERIOD THAT MAY BE IMPOSED BY THE
COMPANY AND MUST COMPLY WITH THE COMPANY’S INSIDER TRADING POLICIES, AND ANY
OTHER APPLICABLE SECURITIES LAWS.


 


11.           SUCCESSORS. SUBJECT TO THE LIMITATION ON THE TRANSFERABILITY OF
THIS GRANT CONTAINED HEREIN, THIS AGREEMENT WILL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE HEIRS, LEGATEES, LEGAL REPRESENTATIVES, SUCCESSORS AND
ASSIGNS OF THE PARTIES HERETO.


 


12.           ADDRESS FOR NOTICES. ANY NOTICE TO BE GIVEN TO THE COMPANY UNDER
THE TERMS OF THIS AGREEMENT WILL BE ADDRESSED TO THE COMPANY, IN CARE OF IT
SECRETARY AT MONACO COACH CORPORATION, 91320 COBURG INDUSTRIAL WAY, COBURG,
OREGON 97408, OR AT SUCH OTHER ADDRESS AS THE COMPANY MAY HEREAFTER DESIGNATE IN
WRITING.


 


13.           TRANSFERABILITY. EXCEPT TO THE LIMITED EXTENT PROVIDED IN SECTION
4, THIS GRANT AND THE RIGHTS AND PRIVILEGES CONFERRED HEREBY WILL NOT BE
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN ANY WAY (WHETHER BY OPERATION
OF LAW OR OTHERWISE) AND WILL NOT BE SUBJECT TO SALE UNDER EXECUTION, ATTACHMENT
OR SIMILAR PROCESS. UPON ANY ATTEMPT TO TRANSFER, ASSIGN, PLEDGE, HYPOTHECATE OR
OTHERWISE DISPOSE OF THIS GRANT, OR ANY RIGHT OR PRIVILEGE CONFERRED HEREBY, OR
UPON

 

3

--------------------------------------------------------------------------------


 


ANY ATTEMPTED SALE UNDER ANY EXECUTION, ATTACHMENT OR SIMILAR PROCESS, THIS
GRANT AND THE RIGHTS AND PRIVILEGES CONFERRED HEREBY IMMEDIATELY WILL BECOME
NULL AND VOID.


 


14.           PLAN GOVERNS. THIS AGREEMENT IS SUBJECT TO ALL TERMS AND
PROVISIONS OF THE PLAN. IN THE EVENT OF A CONFLICT BETWEEN ONE OR MORE
PROVISIONS OF THIS AGREEMENT AND ONE OR MORE PROVISIONS OF THE PLAN, THE
PROVISIONS OF THE PLAN WILL GOVERN.


 


15.           ADMINISTRATOR AUTHORITY. THE ADMINISTRATOR WILL HAVE THE POWER TO
INTERPRET THE PLAN AND THIS AGREEMENT AND TO ADOPT SUCH RULES FOR THE
ADMINISTRATION, INTERPRETATION AND APPLICATION OF THE PLAN AS ARE CONSISTENT
THEREWITH AND TO INTERPRET OR REVOKE ANY SUCH RULES (INCLUDING, BUT NOT LIMITED
TO, THE DETERMINATION OF WHETHER OR NOT ANY RESTRICTED STOCK UNITS HAVE VESTED).
ALL ACTIONS TAKEN AND ALL INTERPRETATIONS AND DETERMINATIONS MADE BY THE
ADMINISTRATOR IN GOOD FAITH WILL BE FINAL AND BINDING UPON PARTICIPANT, THE
COMPANY AND ALL OTHER INTERESTED PERSONS. NO MEMBER OF THE ADMINISTRATOR WILL BE
PERSONALLY LIABLE FOR ANY ACTION, DETERMINATION OR INTERPRETATION MADE IN GOOD
FAITH WITH RESPECT TO THE PLAN OR THIS AGREEMENT.


 


16.           ELECTRONIC DELIVERY. THE COMPANY MAY, IN ITS SOLE DISCRETION,
DECIDE TO DELIVER ANY DOCUMENTS RELATED TO RESTRICTED STOCK UNITS AWARDED UNDER
THE PLAN OR FUTURE RESTRICTED STOCK UNITS THAT MAY BE AWARDED UNDER THE PLAN BY
ELECTRONIC MEANS OR REQUEST PARTICIPANT’S CONSENT TO PARTICIPATE IN THE PLAN BY
ELECTRONIC MEANS. PARTICIPANT HEREBY CONSENTS TO RECEIVE SUCH DOCUMENTS BY
ELECTRONIC DELIVERY AND AGREES TO PARTICIPATE IN THE PLAN THROUGH AN ON-LINE OR
ELECTRONIC SYSTEM ESTABLISHED AND MAINTAINED BY THE COMPANY OR ANOTHER THIRD
PARTY DESIGNATED BY THE COMPANY.


 


17.           CAPTIONS. CAPTIONS PROVIDED HEREIN ARE FOR CONVENIENCE ONLY AND
ARE NOT TO SERVE AS A BASIS FOR INTERPRETATION OR CONSTRUCTION OF THIS
AGREEMENT.


 


18.           AGREEMENT SEVERABLE. IN THE EVENT THAT ANY PROVISION IN THIS
AGREEMENT WILL BE HELD INVALID OR UNENFORCEABLE, SUCH PROVISION WILL BE
SEVERABLE FROM, AND SUCH INVALIDITY OR UNENFORCEABILITY WILL NOT BE CONSTRUED TO
HAVE ANY EFFECT ON, THE REMAINING PROVISIONS OF THIS AGREEMENT.


 


19.           ENTIRE AGREEMENT. THIS AGREEMENT CONSTITUTES THE ENTIRE
UNDERSTANDING OF THE PARTIES ON THE SUBJECTS COVERED. THE PARTICIPANT EXPRESSLY
WARRANTS THAT HE OR SHE IS NOT EXECUTING THIS AGREEMENT IN RELIANCE ON ANY
PROMISES, REPRESENTATIONS, OR INDUCEMENTS OTHER THAN THOSE CONTAINED HEREIN.


 


20.          MODIFICATIONS TO THE AGREEMENT. THIS AGREEMENT CONSTITUTES THE
ENTIRE UNDERSTANDING OF THE PARTIES ON THE SUBJECTS COVERED. THE PARTICIPANT
EXPRESSLY WARRANTS THAT HE OR SHE IS NOT ACCEPTING THIS AGREEMENT IN RELIANCE ON
ANY PROMISES, REPRESENTATIONS, OR INDUCEMENTS OTHER THAN THOSE CONTAINED HEREIN.
MODIFICATIONS TO THIS AGREEMENT OR THE PLAN CAN BE MADE ONLY IN AN EXPRESS
WRITTEN CONTRACT EXECUTED BY A DULY AUTHORIZED OFFICER OF THE COMPANY.
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE PLAN OR THIS AGREEMENT, THE
COMPANY RESERVES THE RIGHT TO REVISE THIS AGREEMENT AS IT DEEMS NECESSARY OR
ADVISABLE, IN ITS SOLE DISCRETION AND WITHOUT THE CONSENT OF PARTICIPANT, TO
COMPLY WITH SECTION 409A OF THE CODE OR TO OTHERWISE AVOID IMPOSITION OF ANY
ADDITIONAL TAX OR INCOME RECOGNITION UNDER SECTION 409A OF THE CODE PRIOR TO THE
ACTUAL PAYMENT OF SHARES PURSUANT TO THIS AWARD OF RESTRICTED STOCK UNITS.


 


21.           AMENDMENT, SUSPENSION OR TERMINATION OF THE PLAN. BY ACCEPTING
THIS AWARD, THE PARTICIPANT EXPRESSLY WARRANTS THAT HE OR SHE HAS RECEIVED A
RIGHT TO ACQUIRE SHARES UNDER THE

 

4

--------------------------------------------------------------------------------


 


PLAN, AND HAS RECEIVED, READ AND UNDERSTOOD A DESCRIPTION OF THE PLAN. THE
PARTICIPANT UNDERSTANDS THAT THE PLAN IS DISCRETIONARY IN NATURE AND MAY BE
MODIFIED, SUSPENDED OR TERMINATED BY THE COMPANY AT ANY TIME.


 


22.           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF OREGON, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES
THEREOF. FOR PURPOSES OF LITIGATING ANY DISPUTE THAT ARISES UNDER THIS AWARD OF
RESTRICTED STOCK UNITS OR THIS AGREEMENT, THE PARTIES HEREBY SUBMIT TO AND
CONSENT TO THE JURISDICTION OF THE STATE OF OREGON, AND AGREE THAT SUCH
LITIGATION SHALL BE CONDUCTED IN THE COURTS OF LANE COUNTY, OREGON, OR THE
FEDERAL COURTS FOR THE UNITED STATES LOCATED IN OR AROUND LANE COUNTY, OREGON,
AND NO OTHER COURTS, WHERE THIS AWARD OF RESTRICTED STOCK UNITS IS MADE AND/OR
TO BE PERFORMED.


 

IN WITNESS WHEREOF, the parties have signed this Agreement effective as of the
date and year indicated above.

 

 

MONACO COACH CORPORATION

 

 

 

 

 

By:

 

 

 

 

Kay L. Toolson, Chairman and

 

 

Chief Executive Officer

 

 

ACCEPTED:

 

 

 

Participant

 

 

 

 

 

PRINT NAME:

 

 

 

 

 

 

DATE:

 

 

 

5

--------------------------------------------------------------------------------